IV114th CONGRESS2d SessionH. RES. 824IN THE HOUSE OF REPRESENTATIVESJuly 12, 2016Ms. Norton submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing support for dancing as a form of valuable exercise and of artistic expression, and for the designation of July 30, 2016, as National Dance Day. 
Whereas Nigel Lythgoe, executive producer and celebrity judge for the dance-themed television show So You Think You Can Dance, in association with the Dizzy Feet Foundation, has encouraged the creation of National Dance Day celebrations in nations around the world, beginning with the first National Dance Day on the National Mall in 2010; Whereas the Dizzy Feet foundation and the Kennedy Center, in conjunction with the office of Congresswoman Eleanor Holmes Norton, will celebrate National Dance Day on July 30, 2016, in Washington, DC, at the Kennedy Center; 
Whereas National Dance Day has captured the imagination of people throughout the Nation and around the world and has helped popularize dancing as an art form, a form of exercise, and as a way of having fun; Whereas National Dance Day encourages many forms of dance expression, representing the Nation’s rich artistic, regional, ethnic, and racial diversity; 
Whereas National Dance Day features the spectrum of dance, from classical to popular to line and partner dances;  Whereas dancing helps improve heart health, burn calories, strengthen muscles, and improve flexibility for people of all ages;  
Whereas health officials have repeatedly documented an overweight and obesity epidemic among United States citizens of all backgrounds and ages; Whereas dancing, in all its variations, is a popular form of physical exercise;  
Whereas this year at the Kennedy Center in the Nation’s Capital, performances by the Dance Place Step Team, Bowen McCauley Dance, Furia Flamenca, Native Pride Dancers, and Evan Ruggiero will entertain and encourage dancing;  Whereas instructional videos are available on the Dizzy Feet Foundation YouTube channel featuring dance routines for all skill levels in advance of National Dance Day to be performed by audiences on National Dance Day; and 
Whereas the last Saturday in July continues to be the day to celebrate National Dance Day annually as it has been for the past six years: Now, therefore, be it That the House of Representatives— 
(1)supports the designation of National Dance Day to celebrate and encourage a national commitment to dance and dance education; (2)acknowledges that dance is making an important contribution to health by encouraging physical fitness and reducing overweight and obesity; and 
(3)commends Nigel Lythgoe for his leadership in promoting National Dance Day. 